UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1324


STEVEN MORALES; LUCIANO MORALES,

                Plaintiffs - Appellants,

          v.

OFFICER DOMINIQUE RICHARDSON, Badge No. 3066; PRINCE
GEORGE’S COUNTY, MARYLAND, a body corporate and politic,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:11-cv-03215-JFM)


Submitted:   August 2, 2012                 Decided:   August 29, 2012


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrell N. Roberts, III, ROBERTS & WOOD, Riverdale, Maryland,
for Appellants. Tonia Y. Belton-Gofreed, PRINCE GEORGE’S COUNTY
OFFICE OF LAW, Upper Marlboro, Maryland; Daniel Karp, Russell
Gray, KARPINSKI, COLARESI & KARP, P.A., Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steven    Morales       appeals     the    district      court’s       order

dismissing his 42 U.S.C. § 1983 (2006) claims and its subsequent

order   denying       his    motion    to    amend      the   judgment.         We    have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm     for    the    reasons       stated      by    the    district    court.

Morales v. Richardson, No. 8:11-cv-03215-JFM (D. Md. Jan. 30,

2012; Mar. 6, 2012).          We dispense with oral argument because the

facts   and    legal    contentions         are   adequately        presented    in   the

materials     before    the    court     and      argument     would    not     aid   the

decisional process.

                                                                                AFFIRMED




                                             2